550 F.2d 1035
LAWYER'S REALTY CORPORATION, Plaintiff-Appellant,v.PENINSULAR TITLE INSURANCE CO. et al., Defendants-Appellees.
No. 76-3404.
United States Court of Appeals,Fifth Circuit.
April 14, 1977.

Roy S. Lilley, Metairie, La., for plaintiff-appellant.
Raymond J. Salassi, Jr., Charles W. Lane, III, New Orleans, La., for Peninsular Title.
Dando B. Cellini, Harry B. Kelleher, New Orleans, La., for U. S. Life Title Ins. Co.
Patrick C. Leitz, Metairie, La., for defendants-appellees.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
We affirm the district court's dismissal of this action on the ground that since the complained of activities of the defendants were regulated by the Louisiana Insurance Code, suit in federal court is barred by the McCarran-Ferguson Act, Title 15, U.S.Code, Section 1012, on the basis of and for the reasons given by that court's opinion.  See Lawyer's Realty Corporation v. Peninsular Title Insurance Co. et al., 428 F.Supp. 1288 (E.D.La.1976).


2
AFFIRMED.